*   .




        Honorable George H. Sheppard
        Comptroller of Public Accounts
        Austin, Texas
        Dear Sir:            Opinion No. O-2968
                             Re: The penalty to be charged a delln-
                                  quent tax payer, interpreting House
                                  Bill No. 76, Forty-seventh Legisla-
                                  ture.
                In your letter of July 1, 1941, you request our
        oplnlon In response to the following questions:
               "A renders three tracts of land on which the
           taxes are delinquent for two years. On the as-
           sessment for the real estate each year he also
           rendered personal property valued at $1,000 as
           well as poll taxes for himself and wife. The
           personal property taxes, also the poll taxes are
           delinquent and appear on the delinquent tax re-
           cords with the real estate.
                "B holds a lien on one tract of the delin-
            quent real estate and desires to pay the delin-
            quent taxes due on the tract on which he holds
            a lien but refuses to pay the taxes on the other
            two pieces of property, also the taxes due on
            the personal property and poll taxes. Even
            though B pays all of the delinquent taxes due
             on this specific piece of land, would he not be
            required to pay a penalty of six per cent on the
            amount of taxes due on the tract of land on which
            he holds a lien?
                "A renders one tract of land and personal
            property valued at $1,000 for the years 1937,
            1938 and 1939 also poll taxes for himself and
            wife. The taxes on the real estate, personal
            property and poll taxes are delinquent for three
            years. B holds a lien on the tract of land and
            desires to pay all of the delinquent taxes due
            on the property but refuses to pay the personal
            property taxes and the poll taxes. Would the
            tax assessor-collector be authorized to accept
Honorable George H. Sheppard, page 2        o-2968


   the payment on the land without collecting the
   penalty of six per cent referred to in House
   Bill 76, or should he charge the lien holder the
   six per cent because he Is not paying all of the
   delinquent ad valorem and poll taxes due by A."
       Sections 1 and 3 of said House Bill 76 read as follows:
        "Section 1. That all interest and penalties
   that have accrued on all ad valorem and poll
   taxes that were delinquent on or before July 1,
   1940, due the State, and county, common school
   district, road district, levee improvement dis-
   trict, water Improvement district, and water con-
   trol and improvement dlstri.ct,irrigation dis-
   trict, and other defined subdlvlslons of the
   State (and, subject to the provisions hereinbe-
   fore and hereinafter contained, such Interest
   and penalties on delinquent ad valorem and poll
   taxes due cities, towns and villages, and spe-
   cial school distrlcts,snd independent school
   districts,) shall be and the same are hereby re-
   leased, provlded said ad valorem and poll taxes
   are paid on or before November 1, 1941. It is
   provided that the provisions hereof shall not
   apply to cities, towns, and villages and special
   school districts, and independent school dls-
   tricts, unless and until the governj,ngbody of
   any such city, town, or village, or special school
   district, or independent school district finds
   that unusual or excessive default ln the payment
   of ad valorem and poll taxes has occurred, and
   that an extension of time for the payment of such
   delinquent ad valorem and poll taxes will promote
   and accelerate the collection thereof, whereupon
   such governing body shall.adopt a resolution or
   ordinance evidencing such finding, and upon the
   recording of such findings of fact the provisions
   of this Act shall be in full force and effect as
   to any such city, town, or village, or special
   school district, or independent school district.
   It is hereby expressly and specifically provided
   that penalties and Interest herein released are
   released only on delinquent ad velorem and poll
   taxes and on no other taxes."
       "Section j. Anyone desiring to pay at one
   time all the delinquent taxes for only one year
   wherein such taxes are delinquent for more than
   one year shall have the right to pay the same but
          .



Honorable George H. Sheppard, page 3         o-2968


    without remission of penalties and Interest; pro-
    vided, however, that any persons availing them-
    selves of the benefits of this Act shall be re-
    quired to pay all delinquent ad valorem taxes due
    the State and county on any specific piece of
    property on which such taxes are delinquent be-
    fore the penalties and interest may be released
    as herein provided; conditioned that a six per
    cent (64%)penalty on the total amount delinquent
    be paid on such property."
        We will refer to our Opinion No. 0-3657 wherein we ex-
pressed the view that If a person owes taxes delinquent on
several pieces of property he may single out one piece and pay
the delinquent taxes assessed against it, if he does so of
course, within the life of said House Bill 76, wlthout pag-
lng other delinquent ad valorem and poll taxes owning by him
;iLa4;;t in such acase he will have topay a six per cent (6$)
       . We answer your first question in the affirmative.
In our opinion it does not make any difference whether then
delinquent taxes are paid by the land owner or by the holder
of a lien against the particular tract upon which the delin-
quent taxes are to be pald. It is of no concern to the State
as to which of such parties pays the tax.
        Our answer to your second question is that the tax
assessor-collector would not be authorized to accept the pay-
ment on the land wlthout collecting the penalty of six per
cent (6%) referred to in House Bill 76 but that he should
charge the lien holder the SIX per cent (6%) penalty levied
in Section 3. From a full consideration of said Act we have
reached the conclusion that It was the Intention of the Legis-
lature to release all penalties and Interest if the tax payer
would make payment of all delinquent ad valorem taxes owed by
him, but that If he should choose to pay the delinquent taxes
on a piece of property selected from among other pieces on
which taxes also were delinquent he would have to pay a six
per cent (6%) penalty on the amount of the delinquent taxes
so paid on the selected property. Thus some inducement Is
offered the tax payer who pays all the delinquent taxes on a
part only of his property, but a heavier Inducement is offered
if he ~111 pay all delinquent ad valorem taxes owed by him.
In the last fact situation submitted by you the tax payer is
paying on a specific piece of property, leaving other delln-
quent ad valorem taxes unpald, and Tn our opinion falls within
the six per cent (6%) levy of penalty made in Section 3.
Since you mention delinquent poll taxes and to avoid any mis-
understandlng with respect to that item, it would be well per-
haps for us to express our view concerning the effect of House
Bill 76 on delinquent poll tax penalty and interest. It 1s
                                               ,



Honorable George H. Sheppard, page 4           o-2968


our opinion that House Bill No. 76 releases any and all such
penalties and interest on delinquent poll taxes if such delin-
quent taxes are paid within the life of said Act. Nor does
the six per cent (6%) penalty apply to delinquent poll taxes
underang conditions. Hence, no penalty will be collected on
delinquent poll taxes prior to November 2, 1941.
                              Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                              By s/Glenn R. Lewis
                                   Glenn R. Lewis
                                        Assistant
GRL:db:wc

APPROVED JULY 12, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman